            Case 5:21-mj-00329-DUTY Document 1 Filed 05/04/21 Page 1 of 6 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)           ‫ ܆‬Original    ‫ ܆‬Duplicate Original


            LODGED
     CLERK, U.S. DISTRICT COURT
                                       UNITED STATES DISTRICT COURT
     05/04/2021                                           for the                                           FILED
                                                                                                  CLERK, U.S. DISTRICT COURT

  CENTRAL DISTRICT OF CALIFORNIA
                AP
   BY: ____________BB______ DEPUTY
                                               Central District of California                        05/04/2021
                                                                                                CENTRAL DISTRICT OF CALIFORNIA
 United States of America,                                                                                  D.C.
                                                                                                  BY: ___________________ DEPUTY



                        v.
                                                                    Case No. 5:21-mj-00329
 Jose Luis Montoya-Guerrero,

                        Defendant.


                                        CRIMINAL COMPLAINT BY TELEPHONE
                                       OR OTHER RELIABLE ELECTRONIC MEANS

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of April 30, 2021 in the county of Riverside in the Central District of California, the

defendant violated:

             Code Section                                           Offense Description

             8 U.S.C. §§ 1326(a), and (b)(2)                        Illegal Re-entry of a Deported or
                                                                    Removed Alien



          This criminal complaint is based on these facts:

           Please see attached affidavit.

          _ Continued on the attached sheet.
                                                                  /s/ Pursuant to Fed. R. Crim. P. 4.1
                                                                                  Complainant’s signature

                                                                  Elias Valdez, Deportation Officer-,&(
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements
                                                          rem
                                                           e ents of Fed. R. Crim. P. 4.1 by ttelephone.

 Date:                   May 4, 2021
                                                                                       Judge’s signature

 City and state: Riverside, California                          Hon.Shashi H. Kewalramani , U.S. Magistrate Judge
                                                                                   Printed name and title
AUSA: Courtney Malden (X1473)
 Case 5:21-mj-00329-DUTY Document 1 Filed 05/04/21 Page 2 of 6 Page ID #:2



                                AFFIDAVIT
     I, ELIAS VALDEZ, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
     1.      This affidavit is made in support of a criminal

complaint charging JOSE LUIS MONTOYA-GUERRERO (MONTOYA-

GUERRERO), also known as (“aka”) “Jose Luis Montoya,” (“aka”)

“Jose Montoya” (“aka”) “Jose L Montoya,” United States Code,

Sections 1326(a) and (b)(1) (Alien Found in United States After

Deportation or Removal).

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to merely show that there

is sufficient probable cause for the requested criminal

complaint and does not purport to set forth all of my knowledge

of or investigation into this matter.        Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

          II. BACKGROUND OF DEPORTATION OFFICER ELIAS VALDEZ
     3.      I am a Deportation Officer (“DO”) with the United

States Department of Homeland Security (“DHS”), U.S. Immigration

and Customs Enforcement (“ICE”), and I have been so employed

since May 2011.    I am currently assigned to the San Bernardino

Office of Enforcement and Removal Operations.         I have experience

reviewing immigration files, removal proceedings and executed

final orders of removal.
 Case 5:21-mj-00329-DUTY Document 1 Filed 05/04/21 Page 3 of 6 Page ID #:3



                  III. STATEMENT OF PROBABLE CAUSE
     4.    On or about April 19, 2021, MONTOYA-GUERRERO was

arrested and fingerprinted by the Riverside County Sheriff’s

Department, in Riverside County, California which resulted in a

match in the FBI database.      MONTOYA was charged with the

following violations:

           a.    Evade Peace Officer:Disregard Safety 2800.2 VC

           b.    Obstruct/Resist Executive Officer 69 PC

           c.    DUI Combined Alcohol and Drug 23152(G) VC

These charges are still pending, and MONTOYA-GUERRERO is

currently in custody.      On April 19, 2021, DHS, ICE, Pacific

Enforcement Response Center (“PERC”) was notified, based on

MONTOYA-GUERRERO’s fingerprints, that MONTOYA-GUERRERO was

present in the United States and identified as a previously

deported criminal alien.     On April 19, 2021, I learned of this

information when I conducted a review of the PERC database.

     5.    Based on my training and experience, I know DHS

maintains Alien Registration Files (“A-Files”) which contain

immigration records for aliens admitted to or found within the

United States.    Based on my experience reviewing A-Files, I know

that they contain photographs, fingerprints, court records, and

records of deportations or removals relating to the alien for

whom DHS maintains the A-File.

     6.    On or about April 27, 2021, I reviewed the DHS A-File

Number A089-430-696, which is maintained for the subject alien

“Jose Luis Montoya-Guerrero”.      The A-File contained the

following documents and information:



                                    2
 Case 5:21-mj-00329-DUTY Document 1 Filed 05/04/21 Page 4 of 6 Page ID #:4



            a.   The fingerprints of the alien “Joe Luis MONTOYA-

GUERRERO” as well FBI Number 860547AC0, which is associated with

the alien and the fingerprints in the A-file.

            b.   Removal Orders showing that MONTOYA-GUERRERO was

ordered removed from the United States to Mexico on September

21, 2012.

            c.   An executed I-205 Warrant of Removal/Deportation

showing that MONTOYA-GUERRERO was officially removed and

deported from the United States on December 10, 2012, and August

17, 2016.

            d.   I know from my training and experience that an I-

205 Warrant of Removal/Deportation is executed each time a

subject alien is removed and deported from the United States by

ICE (and its predecessor agency, INS) and usually contains the

subject’s photograph, signature, and fingerprint.          The executed

I-205 Warrant of Removal/Deportation in MONTOYA-GUERRERO’s DHS

A-File Number A089-430-696 contain his photograph, signature,

and fingerprint.
            e.   A certified copy of conviction record, from the

United States District Court, Southern District of Texas, case

number 1:11CR00402-001, showing that MONTOYA-GUERRERO was

convicted on or about April 10, 2012, for Alien in Possession of

a Firearm, in violation of 18 United States Code Section

922(g)(5) and 924(a)(2), for which MONTOYA-GUERRERO was

sentenced to (15) fifteen month’s imprisonment.

            f.   A certified copy of conviction record, from the

United States District Court, Southern District of Texas, case



                                    3
 Case 5:21-mj-00329-DUTY Document 1 Filed 05/04/21 Page 5 of 6 Page ID #:5



number 1:13CR00639-001, showing that MONTOYA-GUERRERO was

convicted on or about December 12, 2014, for Alien Unlawfully

Found in the United States After Deportation, Having Previously

Been Convicted of a Felony, in violation of 8 United States Code

Section 1326(a) and 1326(b)(1), for which MONTOYA-GUERRERO was

sentenced to (30) thirty month’s imprisonment.

           g.    Various documents, indicating that MONTOYA-

GUERRERO is a native and citizen of Mexico.         These documents

include the Record of Sworn Statement in Administrative

Proceedings under Section 238(b) of the Act; Final

Administrative Removal Order, dated September 21, 2012.

     7.    On April 27, 2021, I reviewed the printouts of the

Criminal Identification Index (“CII”).        Based on my training and

experience, I know that the CII databases track and record

arrests and convictions of individuals according to an

individual’s CII number.     The CII printouts confirmed that

MONTOYA-GUERRERO had been convicted of the crimes reflected in

the documents contained in the DHS A-File Number A089-430-696
described above.

     8.    On April 27, 2021, I reviewed the printouts of ICE

computer indices on MONTOYA-GUERRERO.        Based on my training and

experience, I know that the ICE computer indices track and

document each time an alien is deported from the United States

by ICE, or is granted permission to enter or re-enter the United

States.   The ICE computer indices confirmed that MONTOYA-

GUERRERO had been deported on the dates indicated on the Warrant

of Removal/Deportation in the DHS A-File Number A089-430-696.



                                    4
 Case 5:21-mj-00329-DUTY Document 1 Filed 05/04/21 Page 6 of 6 Page ID #:6



The ICE computer indices further indicated that MONTOYA-GUERRERO

had not applied for or obtained permission from the Attorney

General or her designated successor, the Secretary of Homeland

Security, to re-enter the United States legally since MONTOYA-

GUERRERO had last been deported.

     9.      Based on my review of MONTOYA-GUERRERO’s DHS A-File

Number A089-430-696, I have determined that his A-File does not

contain any record of him ever applying for, or receiving

permission from, the Attorney General or her designated

successor, the Secretary of Homeland Security, to legally re-

enter the United States.     Based on my training and experience, I

know that such documentation is required to re-enter the United

States legally after deportation, and that if such documentation

existed, it would ordinarily be found in the DHS A-File.



                             IV. CONCLUSION
       10.    Based on the foregoing, I submit that there is

probable cause to believe that MONTOYA-GUERRERO has violated
Title 8, United States Code, Sections 1326(a) and (b)(1)

(Illegal Alien Found in United States After Deportation or

Removal).


Attested to by the applicant
in accordance with the
requirement of Fed. R. Crim.
P. 4.1 by telephone on the
4th day of May 2021.


____________________________
UNITED STATES MAGISTRATE
JUDGE
                                    5
